DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                 
Response to Amendment
Arguments/Remarks (1/25/2021) amended claims 21, 23, 24, 32, 34 and 35. 
Amended claims 21, 24, 32 and 35 overcome prior rejection under 35 USC 112, hereby withdrawn. 
Examiner acknowledges applicant summary of interview (held 11/12/2020).  
Double patenting rejection is withdrawn as applicant filed a terminal disclaimer.  
Amended specification (paras 29, 49) overcome prior objections, hereby withdrawn. 
Claims 21-40 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (1/25/2021) with respect to rejection of claims 21-40 under 35 USC 101 have been fully considered and are not found persuasive.
    Re rejection of claims under 35 USC 101, Applicant argues relevant to step 2A prong 1 (pgs 14-15):  The features of claim 21 are not an abstract idea…specifically noting the interrupting of a message.       
Response:  The Examiner respectfully disagrees.  The particular limitation recited by applicant is recited at a high level of generality and merely recites that a message is 
   Regarding applicant arguments relative to step 2A, prong 2 and step 2B (pgs 16-21);  the claims recite communicating/transmitting a message that is used to determine how to pay for a transaction based on triggers for division of payment as established by a user followed by the subsequent communications with the entities holding the accounts being requested to be used for payment. Overall, the claim limitations (see below) correspond to certain methods of organizing human activity as the limitations recite commercial interaction - splitting a financial transaction cost based on a trigger - which is an abstract idea. Additional elements merely recite the communication and transmitting of information that occurs to enable the splitting of a financial transaction.  Moreover, recitation of the computer components is merely as tools to perform the abstract idea.  Therefore, applicant arguments are not persuasive. 
  






Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23, 28, 29, 34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      Re claims 23 and 34: the claim is rendered indefinite.  Claim 21 recites that a total payment amount consists of a first partial amount and at least a second partial amount.  The payment may be approved or denied based on whether a total payment amount is reached between the accounts. Claim 23 recites that an approval is given even if a partial payment is rejected. As claim 21 only recites using 2 accounts, and a first payment is always partial, then it appears that an approval will not occur.  However, the claim language recites that an approval does occur.  Applicant is requested to clarify the claim language. 
   Similar arguments are applicable to claim 34 that depends from claim 32.
   Re claims 28 and 38: the claim recites “receiving, at the transaction override computer system, the transaction override trigger associating the first account with the second account as part of a registration account setting; and storing, in a database, the transaction override trigger.” It is not clear regarding “trigger” as to what exactly is being stored, particularly in light of paragraph 8 of the specification that recites nearly identical language but refers to “approval” being stored. Clarification of meaning and of what is actually occurring is required. Similar argument is applicable to claim 38.
  Dependent claims 29 and 39 are similarly rejected because they do not cure the deficiencies of claims 28 and 38 from which they depend, respectively.
   Further, re claims 29 and 39: similar arguments as per claim 28 are applicable for claim 29, particularly in light of paragraph 9 of the specification that indicates database contains transaction override approval. Is “approval” synonymous with trigger? Clarification of meaning and of what is actually occurring is required. Similar argument is applicable to claim 39.
  
 			Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21 -40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon or an abstract idea) and does not include an inventive concept that is something significantly more than the judicial exception, per the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG).

Claim 21 recites a process, which is a statutory category of invention and claim 32 recites a machine - a server computer comprising a processor and a non-transitory computer readable medium - which are statutory categories of invention (Step 1: yes).

Step 2A Prong 1
  Claim 21 is considered representative of the claimed invention and recites a computer implemented method comprising:
   receiving, by a transaction override computer system, an initial payment transaction authorization request associated with a first account of a user via a first communication
path, wherein the initial payment transaction authorization request is received from a merchant computer;
   monitoring, by the transaction override computer system, communications received from one or more issuers; 
   interrupting, by the transaction override computer system, a message denying approval of the initial payment transaction authorization request from an issuer of the first account directed to the merchant computer;
   identifying, by the transaction override computer system, a transaction override trigger associated with the first account of the user after the initial payment transaction authorization request has been denied by the issuer of the first account, the transaction override trigger for splitting a total payment amount of the initial payment transaction authorization request between two or more payment accounts of the user;
    splitting, by the transaction override computer system, the total payment amount into a first partial payment amount and at least a second partial payment amount;
    transmitting, by the transaction override computer system, to the issuer of the first account, a request to authorize payment of the first partial payment amount using the first account;
   transmitting, by the transaction override computer system, a transaction override authorization request to an issuer of a second account of the user registered with the transaction override computer system, wherein the transaction override authorization request includes a request to authorize payment of the second partial payment amount using the second account;
    receiving, by the transaction override computer system, a response to the transaction override authorization request from the issuer of the second account; and
    transmitting, by the transaction override computer system to the merchant computer, a response to the initial payment transaction authorization request authorizing or denying the total payment amount based on a response received for the request to authorize payment of the first partial payment amount by the issuer of the first account and the response received for the transaction override authorization request by the issuer of the second account.

   Under a broadest reasonable interpretation, the identifying and splitting limitations (excluding the italicized computer components therein) -correspond to certain methods of organizing human activity as these limitations recite commercial interaction - splitting a financial transaction cost based on a trigger - which is an abstract idea. Recitation of computer components does not necessarily the claim from reciting an abstract idea.  (Step 2A Prong 1: Yes)

   The claim recites additional elements - a transaction override computer system, a merchant computer - that receive data, process the data and perform actions based on the received data, including a communication path used to transmit the data. These additional elements when taken alone or viewed in combination generally link the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No)

The claim also recites additional limitations - the receiving, interrupting (transmitting data) and transmitting steps - that recite insignificant extra-solution activity of receiving and transmitting data (see MPEP 2106.05(g)). These additional elements when taken alone or viewed in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No)

   Under step 2B, as discussed above with respect to the integration of the abstract idea into a practical application, the additional elements - a transaction override computer system, a merchant computer, communication path -amount to no more than generally linking the use of the judicial exception to a particular technological environment.  Merely linking the exception using generic computer components cannot provide an inventive concept. Therefore the claim is not patent eligible under 35 USC 101. (Step 2B: No)

   Further, under step 2B, the receiving, interrupting, and transmitting limitations, described as insignificant extra-solution activity are re-evaluated to determine if the limitations are more than what is well understood, routine and conventional activity in the field. Court decisions indicate that such limitations of receiving and transmitting data are well-understood, routine, and conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as it is here) (MPEP 2106.05(d)(ll)) - e.g., 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118, storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); O/P Techs., inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accordingly, a conclusion that receiving, interrupting and transmitting limitations are well understood, routine, conventional activity is supported under Berkheimer Option 2. (Step 2B: NO)
    Thus claim 21 is not patent eligible under 35 USC 101.
     Similar arguments can be extended to independent claim 32 which recites a computer system on which is practiced the method of claim 21; therefore similar arguments are applicable thereto.
     Dependent claims 22, 24, 25, 26, 27 and 30 and claims 33, 35, 36, 37 and 40 (create account) further define the abstract idea present in independent claims 21 and 32, respectively and thus correspond to certain methods of organizing human activities and are therefore abstract in nature for the reasons presented above.
     Additional elements are recited in dependent claims 23 and 34 (transmit response),
28 and 38 (receiving and storing data - registration request and trigger), 29, 31, 39 and 40 (sending/receiving data - request/response). These additional elements are not enough to integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
     Thus, claims 21 -40 are not patent eligible under 35 USC 101.

Conclusion
Prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure is on attached form PTO-892.
          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
    Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693